Citation Nr: 0703830	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  03-09 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating higher than 20 percent for residuals 
of a gunshot wound of the right great toe with traumatic 
arthritis and ankylosis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1946 to February 1948 and from July 1950 to July 
1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2002 of a Department 
of Veterans' Affairs (VA), Regional Office (RO).  

In a decision in January 2005 the Board denied service 
connection for hearing loss and a rating higher than 20 
percent for the service-connected the right great toe.  

The veteran then appealed the Board's decision of April 2005 
to the United States Court of Appeals for Veterans Claims 
(Court).  In October 2005, the parties, the veteran, who was 
represented by Disabled American Veterans, and the legal 
representative of the Department of Veterans Affairs, the 
Office of the General Counsel, filed a Joint Motion to vacate 
and remanded the Board's decision of April 2005.  

In October 2005, in an order, the Court granted the Joint 
Motion and remanded the matter for compliance with the 
instructions in the Joint Motion. 

Copies of the Joint Motion and Court's Order are in the 
claims file.

In the Joint Motion, the parties agreed that VA should 
consider the toe disability under the rating criteria for 
muscle and tendon injury of the foot. 

In March 2006, in accordance with the Joint Motion, the Board 
remanded the claim for a VA examination by an orthopedist 
because the evidence of record was inadequate to determine 
the extent of any right foot muscle and tendon injury. As the 
requested development has been completed, no further action 
is necessary to comply with the Board's remand directive.  
Stegall v. West, 11 Vet. App. 268 (1998).

In a rating decision in June 2006, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable disability rating, but continued the 20 
percent rating for the service-connected residuals of a 
gunshot wound of the right great toe with traumatic arthritis 
and ankylosis.  The grant of service connection for bilateral 
hearing loss is a complete grant of the benefit sought on 
appeal and, thus, that matter is no longer before the Board. 

In January 2007, the Board granted the veteran's motion to 
advance the case on the Board's docket.  38 C.F.R. 
§ 20.900(c) (2006).  


FINDING OF FACT

The residuals of a gunshot wound of the right great toe are 
manifested by traumatic arthritis, ankylosis of the 
interphalangeal joint, loss of plantar flexion and limited 
dorsiflexion of the metatarsophalangeal joint, and functional 
loss due to pain, resulting in gait disturbance and a limp, 
affecting balance and propulsion, which more nearly 
approximate amputation of the great toe with removal of 
metatarsal head. 


CONCLUSION OF LAW

The criteria for a 30 percent rating for residuals of a 
gunshot wound of the right great toe with traumatic arthritis 
and ankylosis have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, 4.73, Diagnostic Codes 5171, 5284, 
5310, 5311, 5312 (2006). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

38 U.S.C.A. § 5103(a) requires that VA notify a claimant of 
the information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant is expected to provide.  VA must request any 
evidence in a claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159.  

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- VCAA notice by letters, dated 
in March 2002 and April 2006. The veteran was notified of the 
evidence needed to substantiate the claim for increase and 
the degree of disability assignable.  The veteran was also 
notified that VA would obtain VA records and records of other 
Federal agencies and that he could submit private medical 
records or authorize VA to obtain private medical records on 
his behalf.  He was asked to submit any evidence that would 
include that in his possession.  The notices included the 
general effective date provision for the claim, that is, the 
date of receipt of the claim.

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claims as he had the opportunity to submit additional 
argument and evidence and to address the issue at a hearing.  
The claim was then readjudicated following the content-
complying notice as evidenced by the rating decision and the 
supplemental statement of the case in August 2006.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded VA 
examinations in 2002, 2003, and 2006.  In April 2006, the 
veteran notified VA that he had no other information or 
evidence to substantiate his claim.  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.  

Law and Regulations

A disability rating is determined by comparing the present 
symptomatology with criteria set forth in the VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  Diagnostic Codes (DC) identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The determination of whether an increased rating is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Rating a service-connected disability requires that it be 
viewed historically, that reports be reconciled into a 
consistent picture to accurately reflect the elements of the 
disability and that the disability be described in terms of 
the person's function under the ordinary conditions of daily 
life including employment.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

A higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

Where an increase in the disability rating is at issue, the 
present level of disability is of primary concern and the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Criteria for Rating a Disability of the Musculoskeletal 
System
Under 38 C.F.R. § 4.71a 

Under 38 C.F.R. § 4.71a, DC 5010 traumatic arthritis 
substantiated by X-rays is rated as degenerative arthritis.  
Under DC 5003, degenerative arthritis is rated on limitation 
of motion of the affected part and requires consideration of 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  

Factors to be consider under of 38 C.F.R. §§ 4.40, 4.45, and 
4.59 included functional loss due pain, pain on movement, or 
painful motion.  

Under DC 5284, the criterion for the next higher rating, 30 
percent, is a severe foot injury. 

Other applicable DCs include DC 5171.  The criterion for a 30 
percent rating under DC 5171 is amputation of the great toe 
with removal of the metatarsal head. 

Criteria for Rating a Muscle Injury
Under 38 C.F.R. § 4.73

Under 38 C.F.R. § 4.56, a muscle injury may be classified as 
slight, moderate, moderately severe, or severe on the basis 
of the type of injury, history and complaint, and objective 
findings. 

An open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  

A moderately severe disability of muscles is (i) type of 
injury: through and through or deep penetrating wound by 
small high velocity  missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring; (ii) history and 
complaint: service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of  wound and a record of consistent complaint of cardinal 
signs and symptoms of  muscle disability and, if present, 
evidence of inability to keep up with work requirements; 
(iii) objective findings: entrance and exit scars indicating 
track of missile through one or more muscle groups, 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side, and tests of  strength and endurance compared 
with sound side demonstrate positive evidence of impairment. 

A severe disability of muscles is (i) type of injury: through 
and  through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged  infection, or sloughing of 
soft parts, intermuscular binding and scarring; (ii) history 
and complaint: service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound, a record of consistent complaint of cardinal signs 
and symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements; (iii) 
objective findings: ragged, depressed and adherent scars  
indicating wide damage to muscle groups in missile track, 
palpation shows loss of deep fascia or muscle substance or 
soft flabby muscles in wound area, muscles swell and harden 
abnormally in contraction, tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment  of 
function.  If present, the following are also signs of severe 
muscle  disability: (a) X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile; (b) adhesion of scar to one 
of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by  muscle; (c) diminished muscle excitability to 
pulsed electrical current in  electrodiagnostic tests; (d) 
visible or measurable atrophy; (e) adaptive contraction of an 
opposing group of muscles; (f) atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle; and (g) 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.

Under 38 C.F.R. § 4.73, DCs 5310, 5311, and 5311, Muscle 
Groups X, XI, and XII, govern movements of the forefoot and 
toes.  The criterion for the next higher rating, 30 percent, 
under these DCs is a severe muscle injury. 

The rating of the same disability under various diagnoses is 
to be avoided. Disability from injuries to the muscles and 
joints of an extremity may overlap to a great extent and the 
evaluation of the same manifestation under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14.

Factual Background

The service medical records show that the veteran was 
hospitalized on January 24, 1947 after he accidentally shot 
himself in the toe with a .45 caliber pistol, resulting in 
compound, comminuted fracture of the phalanges of the right 
great toe.  The entrance wound was on the dorsal surface and 
the exit wound was on the volar surface.  A small bone 
fragment was removed and the wound was debrided.  By February 
the wound was almost entirely covered over.  In March, there 
was more callus formation at the fracture site and the 
veteran was walking without pain.  On March 21, 1947, he was 
discharged to full duty.  

After service in a rating decision in March 1950, the RO 
granted service connection for residuals of a gunshot wound 
to the right great toe with traumatic arthritis and ankylosis 
of the interphalangeal joint and assigned a 10 percent rating 
under DC 5284.  

On VA orthopedic examination in March 1950, the veteran had 
no complaints referable to the musculoskeletal system.  His 
gait, posture, and carriage were fair.  There was ankylosis 
of the interphalangeal joint of the right great toe.  There 
was a 3/4 inch healed scar on the right great toe which was not 
tender or depressed.  X-rays revealed considerable narrowing 
and irregularity of the interphalangeal joint of the right 
great toe.  There was partial destruction of the lateral 
corner of the base of the distal phalanx of the toe.  The toe 
was held in dorsiflexion and over-rode the right 4th toe.  
The radiological conclusions were advance traumatic 
osteoarthritis and soft tissue pathology of the right 5th toe 
resulting in mal-positioning.  

On VA general medical examination in May 1954 the veteran's 
carriage and posture were good and his gait was normal.  He 
reported occasionally having pain in his right great toe.  
There was a scar on the dorsum of that toe and there was 
limited mobility of the metatarsophalangeal joint of the toe.  
The diagnosis was minimal residuals of the gunshot wound of 
the right great toe.  X-ray examination found marked 
narrowing with irregularity of the articulating surfaces of 
the 


phalanges and these changes were more marked than on X-rays 
in March 1950.  The radiological impression was advanced 
post-traumatic hypertrophic arthritis of and mal-positioning 
of the right 5th toe.  

The 10 percent remained in effect and unchanged, except 
during the veteran's second period of service from July 1950 
to July 1953, until the veteran filed his current claim in 
November 2001. 

Current Claim and Evidence 

On VA examination of the right foot in April 2002 it was 
noted that the veteran was a retired letter carrier.  He 
stated that he had pain in the right great toe, daily, with 
daily exacerbations of sharp pain.  He indicated that he had 
to be careful how he walked because of right great toe pain.  
He stated that he was able to walk a significant distance, 
but noted that pain increased acutely with any misstep and if 
he rolled on to the ball of the right foot.  He reported 
having redness and swelling about once a month which resolved 
in about a week.  He stated that the toe joint was locked, 
that he did not use orthotics or require any assistive 
walking device, and that he tried to keep weight off his 
right leg.  

On examination the veteran had an abnormal gait because he 
limped, favoring the left side.  He was able to walk at a 
moderate pace.  There was tenderness on palpation of the 
dorsum of the right great toe.  There was no swelling, 
redness or heat.  He could rotate the right ankle in a 
circular range of motion.  Right ankle dorsiflexion was to 10 
degrees (showing a loss of 10 degrees) and plantar flexion 
was to 20 degrees (showing a loss of 25 degrees) due to 
stiffness of the ankle from cramping of the foot.  He was 
able to walk forward on the toes with significant pain to the 
right great toe.  He was able to walk backward on the heels 
without any complaints of pain, but with some difficulty and 
stiffness of movement.  X-rays revealed a moderate lateral 
flexion deformity of the fused joint of the right great toe.  
There were mild degenerative changes with slight marginal 
sclerosis, hypetrophic spurring, and narrowing of the joint 
space.  

Records of a private podiatrist show that in January 2002 the 
veteran had a symptomatic right great toe deformity.  In 
April 2002, the right metatarsophalangeal joint was painful 
to palpation and there was crepitus but there was no edema, 
erythema or ecchymosis.  In January 2003, he had limited and 
painful motion but there was no crepitus and the 
interphalangeal joint was fused.  

On VA examination in May 2003, it was reported that the 
veteran had been a letter carrier for 30 years and over the 
past 4 to 5 years he had developed pain in the area of the 
right great toe.  On examination there was no erythema, 
warmth or effusion of the right great toe.  He had a slight 
valgus deformity of the interphalangeal joint, which was 
fused but nontender.  Motion of the metatarsophalangeal joint 
was 15 degrees of extension and no flexion.  This area was 
somewhat tender to palpation.  Sensation was intact on the 
dorsal and plantar aspects.    

The veteran attached two color photographs of his feet to his 
VA Form 9 of July 2003.  

On VA orthopedic examination in October 2003, the veteran's 
claim file was reviewed.  The veteran reported that in the 
past 4 to 5 years he had developed pain in the region of the 
right metatarsophalangeal joint which caused abnormalities of 
his gait but he denied having any specific numbness, 
paresthesia or radicular symptoms.  On examination there were 
no skin changes overlying the right great toe.  There was a 
slight valgus deformity at the interphalangeal joint, which 
was fused and nontender with range of motion.  There was pain 
with motion of the  metatarsophalangeal joint, in which there 
was 15 degrees of extension but no flexion.  There was 
moderate pain to palpation.  The veteran had a significant 
antalgic gait, causing him to list to the left. 

On VA examination in May 2006 the veteran's claim file was 
available to and reviewed by the examiner.  The veteran 
stated that after initial treatment his toe did fine, but 
shortly after retirement in 1993 he began having pain at the 
site of the wound.  He denied weakness, stiffness, swelling, 
heat, redness, fatigability, or lack 
of endurance.  He did describe pain every night and pain 
aggravated by walking or flexing the toe.  He stated that he 
had flare-ups 2 to 3 times a week without precipitating 
cause.   

As to functional impairment, the veteran stated that he could 
not walk normally because he avoided flexing the toe.  It was 
noted that the veteran did not wear corrective shoes or a 
brace and he did not use a cane or crutches.  There was no 
history of surgery after service. 

On physical examination the veteran had a well-healed wound 
that was 1.5 cms. by 1 cm. at the dorsal aspect of the 
interphalangeal joint.  The area was thin, compared to the 
contralateral side, but there did not appear to be epithelial 
sealing of the bone.  The interphangeal joint was in 50 
degrees of valgus positioning, compared to only 5 degrees on 
the contralateral side.  There was tenderness to palpation at 
the interphalangeal joint and the metatarsophalangeal joint.  
He had obvious osteophytes.  In terms of active and passive 
range of motion, the metatarsophalangeal joint was in 5 
degrees of dorsiflexion.  There was no plantar flexion but 
dorsflexion was to 15 degrees.  He had pain on active and 
passive range of motion due to arthritis.  With repetition of 
motion, pain was the greatest issue but not fatigue, weakness 
or lack of endurance.  Basically, range of motion was limited 
from -5 to 15 degrees of dorsiflexion.  There was no swelling 
or edema.  The interphalangeal joint was basically fused in a 
neural position and had had no range of motion of the 
interphalangeal joint.  He had an antalgic gait due to right 
great toe pain.  Motor strength was 5/5 in Muscle Groups X, 
XI, and XII and all muscles were intact except for the 
muscles surrounding the right great toe, including the flexor 
digitorum brevis, the adductor hallucis, the flexor hallucis 
brevis, extensor hallucis brevis all appeared to be 4/5 
secondary to pain because of the motion around the joint.  He 
did not have atrophy.    

X-rays revealed fusion of the interphalangeal joint at about 
50 degrees of valgus.  There was osteoarthritis of the 
metatarsophalangeal joint with osteophyte formation. 



The examiner stated that the veteran had had a gunshot wound 
of the right great toe, and except for the muscle surrounding 
the great toe, muscle strength was 5/5 in all muscles of 
Muscle Groups 10, 11, and 12, and in those in which strength 
was 4/5 the decrease was due to pain on motion of the joint.  
As to scarring, the scars were slightly adherent and 
depressed at the gunshot wound and appeared to have less soft 
tissue beneath the skin, compared to the contralateral side.  
There was not much deep fascia in the area and not much 
muscle substance because at the level of the great toe only 
tendons surround it.  The examiner stated that motion of the 
joint was painful because of arthritis and the 
interphalangeal joint had no motion because of fusion.  

The examiner found no X-ray evidence of a foreign body or 
scattered shrapnel and no evidence of an explosive affect of 
the bullet.  The dorsum of the great toe appeared to be thin, 
but there did not appear to be epithelial sealing of the 
bone.  There was no muscle atrophy of the muscles around the 
great toe and the muscles were rated 4/5 secondary to pain.  
The examiner stated that there were only tendons around the 
great toe.  There was no evidence of severe atrophy, 
diminished muscle excitability, adaptive contraction of 
opposing muscle groups, muscle swelling or evidence of severe 
impairment on tests of strength or coordinated movements.  

Analysis

The Joint Motion instructed that consideration be given to 
38 C.F.R. § 4.56(a), which provides that an open comminuted 
fracture with muscle or tendon damage with be rated as a 
severe injury of the muscle group involved unless for some 
locations the evidence establishes that the muscle damage is 
minimal.  

While the veteran did suffer a through-and-through wound from 
a large caliber bullet, resulting in a compound, comminuted 
fracture of the great toe, there are no other indicia of a 
severe muscle injury then or now such as a prolonged 
infection; sloughing of soft parts; intermuscular binding; a 
record of consistent complaint of cardinal signs and symptoms 
of muscle disability; evidence of inability to keep up with 
work requirements (the veteran is a retired letter carrier); 
ragged and depressed and adherent scars, indicating wide 
damage to muscle groups; palpation showing loss of deep 
fascia or muscle substance or soft flabby muscles in wound 
area; muscles swelling and hardening abnormally in 
contraction; tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicative of severe impairment of function. 

And the signs of severe muscle disability then or now have 
not been demonstrated: X-ray evidence of minute multiple 
scattered foreign bodies; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile; and induration or atrophy of an entire muscle 
following simple piercing by a projectile.

For these reasons, the neither the original wound nor the 
current residuals more nearly approximate or equate to a 
severe muscle injury under either DCs 5310, 5311, or 5312, 
representing Muscle Groups X, XI, and XII. 

As for DC 5284, severe foot impairment is not demonstrated.  
The examiner reported except for the muscle surrounding the 
great toe, muscle strength was 5/5 in all muscles of Muscle 
Groups 10, 11, and 12, of the foot.  And there is no fatigue, 
weakness, or lack of endurance on repetitive motion.  While 
the veteran has limited function of the great toe, the 
overall remaining function of the foot does not more nearly 
approximate severe foot impairment under DC 5284. 

While the evidence does not show overall severe foot 
impairment, the veteran does have great toe impairment, which 
is manifested by traumatic arthritis, ankylosis of the 
interphalangeal joint, loss of plantar flexion and limited 
dorsiflexion of the metatarsophalangeal joint, functional 
loss due to pain, resulting in gait disturbance and a limp, 
affecting balance and propulsion, which more nearly 
approximate amputation of the great toe with removal of 
metatarsal head, warranting a 30 percent rating under DC 
5171, applying 38 C.F.R. § 4.7. 



ORDER

The criteria for a 30 percent rating for the service-
connected residuals of a gunshot wound of the right great toe 
with traumatic arthritis ankylosis is granted, subject to 
applicable law and regulations governing the award of 
monetary benefits.  


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


